Casey Industrial,




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 12, 2015

                                      No. 04-14-00429-CV

                                  CITY OF SAN ANTONIO,
                                         Appellant

                                                v.

                                CASEY INDUSTRIAL, INC.,
                                        Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008-CI-06252
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
        On February 2, 2015, we set this cause for formal submission and oral argument before
this court on February 26, 2015.
       On February 6, 2015, Appellee filed an unopposed motion to reset oral argument.
Appellee’s motion is GRANTED.
         We withdraw our February 2, 2015 order. See TEX. R. APP. P. 19.1. This cause is now
set for formal submission and oral argument before this court on Thursday, April 2, 2015, at 9:00
a.m., before a panel consisting of Chief Justice Marion, Justice Alvarez, and Justice Pulliam. See
id. R. 39.2, 39.8, 41.1(b).
      Argument is limited to twenty minutes for Appellant’s opening argument, twenty minutes
for Appellee’s argument, and ten minutes for Appellant’s rebuttal. TEX. R. APP. P. 39.3; 4TH
TEX. APP. (SAN ANTONIO) LOC. R. 9.1.
       If you do not wish to present oral argument, you must notify this court in writing within
seven days of receiving this notice.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court